Citation Nr: 1046844	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for sleep 
apnea.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  

5.  Entitlement to service connection for lumbar spine 
degenerative disc disease/arthritis.  

6.  Entitlement to service connection for cervical sprain.  

7.  Entitlement to service connection for diabetes mellitus, 
type II.  

8.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to service-connected 
hypertension.  

9.  Entitlement to service connection for Bell's palsy.  

10.  Entitlement to service connection for herpes zoster.  

11.  Entitlement to service connection for left shoulder 
degenerative joint disease.  

12.  Entitlement to service connection for left lower extremity 
sciatica.  

13.  Entitlement to service connection for sensory neuropathy.

14.  Entitlement to service connection for restrictive lung 
disease.  

15.  Entitlement to service connection for adult chicken pox.  

16.  Entitlement to service connection for fatigue.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 
1979 and from March 1985 to May 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing at the RO in September 2010.  A 
transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran raised the issue of entitlement 
to service connection for fibromyalgia.  Transcript at 18 
(2010).  This issue is referred to the agency of original 
jurisdiction (AOJ) for the appropriate action.  

The issues of entitlement to service connection for sleep apnea, 
PTSD, 
an acquired psychiatric disorder, other than PTSD, lumbar spine 
degenerative disc disease/arthritis, cervical sprain, diabetes 
mellitus, type II, benign prostatic hypertrophy, Bell's palsy, 
herpes zoster, left shoulder degenerative joint disease, left 
lower extremity sciatica, sensory neuropathy, restrictive lung 
disease, adult chicken pox, and fatigue being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 2000 rating decision, service connection for sleep 
apnea was denied.  The Veteran did not file a notice of 
disagreement and that decision is final.

2.  Evidence submitted since the May 2000 rating decision is 
relevant and probative and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The May 2000 rating decision, which denied service connection 
for sleep apnea is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect 
to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not 
inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 
C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The application to 
reopen the claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection for sleep apnea was previously addressed and 
denied by the AOJ in May 2000.  At the time of the prior 
decision, the record included the service treatment records, 
statements from the Veteran, and post service medical records.  
The evidence was reviewed and service connection for sleep apnea 
was denied.  38 U.S.C.A. § 7105.  That decision is final.  If 
new and material evidence is presented or secured with respect 
to a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in May 2000, the AOJ 
determined that there was no competent evidence relating sleep 
apnea to service and no evidence of sleep apnea during service.  
The decision notes that while a physician stated that it was 
suspected that obstructive sleep apnea dated back in time to 
service, noting that his bunkmates had heard him snoring during 
service, absent sound medical principles, service connection was 
not warranted.  

Since that determination, the Veteran has applied to reopen his 
claim of entitlement to service connection for sleep apnea.  The 
evidence submitted since the prior final denial in May 2000 is 
new and material.  Social Security Administration (SSA) records 
reflect that disability due to sleep apnea was established in 
2002.  In a May 2006 VA record, a history of sleep apnea was 
noted and the physician stated, in pertinent part, as follows:

In my medical opinion, based on current 
guidelines from the Central VA office, ANY 
illness, disease, condition, or symptoms 
which is recognized in any patient who served 
in the Persian Gulf region during the 
specified time, "may possibly" be related 
to exposure to an unknown toxic waste or 
other environmental hazard that occurred 
during such service.  

If accepted as true, this evidence raises a reasonable 
possibility of substantiating the claim.  The Board finds the 
evidence added to the record is relevant and probative, and 
thus, the evidence is new and material.  The evidence submitted 
since the prior final denial is new and material and the claim 
is reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for sleep apnea is granted.


REMAND

The testimony at the hearing, as well as statements, to include 
an April 2006 statement, reflect the Veteran's assertions to the 
effect that the claimed disorders on appeal are related to 
service, to include on a presumptive basis as due to undiagnosed 
illness, and/or are caused or aggravated by service-connected 
disability.  Having reviewed the evidence, the Board finds that 
further development is necessary for a determination in this 
case.  


First, the Board notes that the Veteran testified that he has 
had recent relevant treatment at identified VA facilities.  
Transcript at 10-12 & 68 (2010).  The up-to-date VA treatment 
records have not been associated with the claims file.  

Next, the Board notes that the Veteran had two periods of active 
service, and the DD Form 214 for the second period establishes 
that he was stationed in Southwest Asia.  In addition, the May 
2007 rating decision notes that he is Persian Gulf War veteran.  

Further, the Board notes that the VA opinions obtained in 
association with the claims on appeal are inadequate for a 
determination.  The Court has held that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In that regard, the Board notes while the January 2007 Gulf War 
VA opinion is to the effect that it is not likely that fatigue 
is due to undiagnosed illness, the examiner noted that 
hypertension heart disease can cause dyspnea and fatigue and no 
opinion was provided in regard to whether a respiratory 
disorder, to include restrictive lung disease or sleep apnea is 
caused or aggravated by the Veteran's service-connected 
hypertension.  VA has an obligation to explore all legal 
theories, including those unknown to the veteran, by which he or 
she might be awarded service connection for a claimed 
disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. 
Cir. 2000).  The Board further notes that the April 2007 VA 
heart examination notes shortness of breath limiting activity 
was due to obesity and, "OTHER MEDICAL PROBLEMS," and while 
METS less than 4 were noted to not be due to heart problems, the 
other medical problems to which shortness of breath were 
attributed are not identified.  

Further, the Board notes that in addition to service-connected 
hypertension, the Veteran is service connected for acne 
keloidalis nuchae.  In addition, while the January 2007 
respiratory examination report notes a diagnosis of restrictive 
lung disease secondary to obesity, no rationale for the opinion 
was provided.  

In addition, the Board notes that while the January 2007 VA 
infectious disease opinion notes that the examiner reviewed the 
claims file, the report of examination notes service only from 
1989 to 1991.  Additionally, the examination report attributes 
fatigue to sleep apnea, and a mood disorder was associated with 
a general medical condition (sleep apnea, type II diabetes 
mellitus and congestive heart failure), and, as noted, an 
adequate opinion in regard to the etiology of sleep apnea is not 
associated with the claims file.  The Board notes that a mere 
statement that it would be resorting to mere speculation to 
provide an opinion in regard to etiology, in the absence of a 
reasoned explanation as to why an opinion cannot be provided, 
diminishes the probative value, if any, of the opinion.  

In addition, while the January 2007 VA spine examination report 
notes that service treatment records are negative for back 
complaints, service treatment records, dated in June 1977 and 
July 1977, reflect complaints of muscular strain in the lower 
back from lifting objects, and the assessments included back 
strain and lumbar strain.  The Board notes that while a claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement, the 
critical question is whether the medical opinion is credible in 
light of all the evidence.  See Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008).  An opinion based upon incorrect facts is of 
diminished probative value, if any.  

The Board notes that the January 1976 service entrance 
examination report shows that the lungs and chest were normal 
and on the accompanying medical history, the Veteran indicated 
that he had or had had asthma and questionably depression or 
excessive worry.  The Board notes that a veteran is considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) 
(2010).  Essentially, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

In addition, service treatment records, dated in October 1978, 
note that the Veteran was very apprehensive and separating in 
about three months and the examiner stated that, "[i]t appears 
that [the Veteran] is having a spastic colon type diarrhea.  The 
work-up has been essentially negative and doesn't point to an 
organic cause."  In addition, a Problem Summary List notes that 
the Veteran tested positive for "G6PD."  

The January 1979 separation examination report notes that the 
Veteran was on a weight reduction diet.  A November 1983 service 
entrance examination report notes a history of asthma at age 15 
and mild gena valgus of the left foot was noted.  A June 1989 
entrance examination report notes a smooth prostate and 
hemoccult was noted to be negative.  It was noted that he was 
mildly hypertensive and under stress.  A May 1991 record notes 
that obesity was affecting the Veteran's individual health in 
the form of increased blood pressure and increased cardiac risk.  

In addition, a March 2006 record notes anxiety secondary to a 
medical condition and PTSD.  A June 2006 record notes a history 
of having engaged in war game exercises during service and the 
assessment as anxiety, rule out PTSD.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009).  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. §§ 3.303, 3.304 (2010).

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310 (2010).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to 
or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes 
that VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will not concede 
aggravation unless a baseline for the claimed disability can be 
established prior to any aggravation.  38 C.F.R. § 3.310(b) 
(2010).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the Veteran's appeal. As originally 
constituted, the regulation established the presumptive period 
as not later than two years after the date on which the veteran 
last performed active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Effective December 18, 2006, the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established was 
extended to December 31, 2011.  See 38 C.F.R. § 3.317 (2010).

Effective March 1, 2002, the statutes affecting compensation for 
disabilities occurring in Gulf War veterans were amended.  See 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001).  Among other things, these 
amendments revised the term "chronic disability" to "qualifying 
chronic disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (c) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for manifestations 
of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, VA 
will pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability:

(i) Became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of the 
following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined by a 
cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

(4) For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.

(5) A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed illness 
or medically unexplained chronic multisymptom illness include, 
but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms 
(7) Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air service 
in the Southwest Asia theater of operations during the Persian 
Gulf War; or

2) If there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317.

Effective September 29, 2010, VA has amended its adjudication 
regulations to extend a presumption of service connection for 
nine infectious diseases to Persian Gulf veterans and those who 
served in Afghanistan on or after September 19, 2001.  The rule 
also provides guidance regarding long-term health effects 
associated with these diseases.

Specifically, the final rule makes the following amendments to 
38 C.F.R. § 3.317:

*	Removes current § 3.317(a)(2)(i)(C), which provided that 
a qualifying chronic disability included any diagnosed 
illness the Secretary determined in regulations warranted a 
presumption of service-connection;

*	Redesignates current paragraphs (c) and (d) as 
§ 3.317(a)(7) and (e), respectively;

*	Adds new paragraph (c), which, in summary, establishes 
presumptive service connection for the following nine 
infectious diseases for a veteran with a qualifying period 
of service (as defined in paragraph (c)(3)(ii)): 

1.	Brucellosis;
2.	Campylobacter jejuni;
3.	Coxiella burnetii (Q fever);
4.	Malaria;
5.	Mycobacterium tuberculosis;
6.	Nontyphoid Salmonella;
7.	Shigella;
8.	Visceral leishmaniasis; and
9.	West Nile virus.

With three exceptions, these nine diseases must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from a qualifying period of service.  

*	Malaria must have become manifest to a degree of 
10 percent or more within 1 year from the date 
of separation from a qualifying period of 
service or at a time when standard or accepted 
treatises indicate that the incubation period 
commenced during a qualifying period of service.  

*	There is no time limit for visceral 
leishmaniasis or tuberculosis to have become 
manifest to a degree of 10 percent or more.

A listed infectious disease shall not be presumed service-
connected if there is affirmative evidence that (i) the disease 
was not incurred during a qualifying period of service; (ii) the 
disease was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from a 
qualifying period of service and the onset of the disease; or 
(iii) the disease is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 

Paragraph (d)(1) provides that if a veteran has or had one of 
the nine infectious diseases (listed in Column A of the Table) 
and has a condition identified in Column B as potentially 
related to that infectious disease, VA must determine, based on 
the evidence in each case, whether the Column B condition was 
caused by the infectious disease for purposes of paying 
disability compensation.  This provision does not preclude a 
finding that other manifestations of disability or secondary 
conditions were caused by an infectious disease.

Paragraph (d)(2) provides that if a veteran is presumed service-
connected for one of the nine listed infectious diseases and is 
diagnosed with one of the diseases listed in Column B in the 
Table within the time period specified in that Table (if a time 
period is specified), then VA will request a medical opinion as 
to whether it is at least as likely as not that the condition 
listed in Column B was caused by the veteran having had the 
associated disease in Column A of the Table.

These amendments apply to all applications for benefits pending 
before VA on or received by VA on or after September 29, 2010.

The Board notes that the special provisions pertaining to 
undiagnosed illnesses are not applicable to a known clinical 
diagnosis.  See 38 C.F.R. § 3.317 (2010).  

In addition, effective July 12, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) to the effect that if the claimed stressor is associated 
with the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

In light of the above, the Veteran should be afforded a VA 
examination(s) in association with the claims, to obtain and 
opinion in the positive or negative in the specific terms noted 
in paragraph number 2 below, in regard to whether sleep apnea, 
PTSD, an acquired psychiatric disorder, other than PTSD, lumbar 
spine degenerative disc disease/arthritis, cervical sprain, 
diabetes mellitus, type II, benign prostatic hypertrophy, Bell's 
palsy, herpes zoster, left shoulder degenerative joint disease, 
left lower extremity sciatica, sensory neuropathy, restrictive 
lung disease, adult chicken pox, and fatigue is etiologically 
related to in-service disease or injury, to include as due to 
undiagnosed illness, or otherwise related to service, to include 
service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate all up-to-date 
VA treatment records with the claims file.  

2.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for an appropriate VA examination(s) 
in order to determine the nature/etiology 
and/or existence of the claimed disorders on 
appeal.  The claims file must be made 
available for review in association with the 
claims and the examiner's attention should 
be directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified sleep apnea, 
PTSD, an acquired psychiatric disorder, 
other than PTSD, lumbar spine degenerative 
disc disease/arthritis, cervical sprain, 
diabetes mellitus, type II, benign prostatic 
hypertrophy, Bell's palsy, herpes zoster, 
left shoulder degenerative joint disease, 
left lower extremity sciatica, sensory 
neuropathy, restrictive lung disease, adult 
chicken pox, or fatigue is attributable to 
in-service disease or injury or otherwise 
related to service, or is proximately due to 
or been chronically worsened by service-
connected disability.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all VA 
opinions obtained for adequacy.  Any further 
development in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


